DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Consideration Pilot 2.0 

The claim amendments, submitted 17 June 2022, have been considered within the scope of AFCP 2.0 program, but they will not be entered as they do not place the application in condition for allowance. 
Interview Summary
An interview was held on 15 July 2022 between Ben Lebron (Primary Examiner) and Belinda Lee (Attorney) to discuss the claim amendments. The Attorney discussed that Ogihara does not disclose the proposed limitation of “a content of the organic solvent with respect to a total mass of the chemical liquid is 97.0% to 99.999% by mass”. The Examiner agreed with Attorney but discussed that Ogihara in [0087] Table 1 shows an ArF resist polymer with 2,500 parts by mass of PGMEA (organic solvent) for a content with respect to total mass of the chemical liquid of 95.86%, which is close to the claimed percentage by mass. The Examiner also discussed that other patent applications from Shin-Etsu Chemical Co., which the same Applicant as the Ogihara reference, show chemical liquids that have a content of the organic solvent with respect to the total mass within the claimed range. See Hatakeyama (US 2007/0275325), Page 23, Table 1, sample SOG1, ArF silicon-containing intermediate layer with PGMEA organic solvent at a percentage by mass of 97.9%. Attorney and Examiner discussed whether claiming subject matter related to Hansen solubility parameters would lead to further prosecution. No agreements were reached.
Response to Arguments
Applicant’s arguments filed 17 June 2022 have been fully considered. Applicant argues that Ogihara provides a method for producing a resist composition used in a process for producing a semiconductor apparatus. Applicant argues that Ogihara provides a method for effectively removing the defect in a silicon-containing resist underlayer film, but that the content of the organic solvent with respect to the total mass of the chemical liquid as 97.0% to 99.999% by mass is not used as the resist composition. Applicant argues that the resist composition does not contain such a high content of organic solvent in the chemical liquid.
In response, Ogihara (Applicant: Shin-Etsu Chemical Co.) discloses an ArF resist solution in which the organic solvent PGMEA had a 95.86% content by mass. It is not clear that there would be a difference in the properties of chemical liquid which has a 95.86% organic solvent content as compared to the claimed at least 97.0% organic solvent content. Furthermore, Hatakeyama (US 2007/0275325) (Applicant: Shin-Etsu Chemical Co.) discloses a photoresist undercoat including an ArF silicon-containing intermediate layer having PGMEA as the organic solvent with a mass content of 97.9% (Abstract, Page 23, Table 1, SOG1 sample).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777